DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
3.	Applicant's arguments with respect to the rejections of claims 2-18 have been considered but are moot in view of the new ground of rejection.  
          Regarding claim 2, Applicant primarily argues that Brannon does not  disclose encoding “by using the recommended encoding combination” that was determined “to correspond to each maximum bitrate level” and “includes the recommended resolution and a recommended sample aspect ratio”.
Applicant respectfully disagrees. 
Brannon discloses:
determining a recommended encoding combination from the plurality of encoding combinations, wherein the recommended encoding combination includes a recommended resolution and a recommended sample aspect ratio  to correspond to each maximum bitrate level of a plurality of maximum bitrate levels (Brannon, para’s 0034-0035, a video source component may be configured to produce video streams of multiple different combinations of rates and resolutions (e.g., two or more different combinations of rates and resolutions, three or more different combinations of rates and resolutions, etc.), and a client viewing application may be configured to understand the multi-stream capabilities of the aforementioned video source component. A client viewing application may analyze its own viewing operations and to dynamically select the optimal video stream type/rate based on the results of the analysis. Such an analysis by the viewing client may be based on one or more stream selection parameters including, but not limited to, attributes, (e.g., bitrate, frame rate, resolution, etc.) of video streams available from a video source, local viewing window resolution for the associated video stream, the number of input video streams in combination with the number of active views, computer resource status, e.g., memory availability, compute load, etc., network bandwidth load, resource status of the video source, one or more configured policies regarding viewing operations, combinations thereof, etc.; para. 0065, as described above, the primary sample aspect ratio is one of a plurality of the plurality of sample aspect ratios of the available video streams, e.g., square and rectangular sample aspect ratios as known in the art; para. 0078, Table 2 illustrates exemplary stream selection parameters in the form of characteristics of video streams, e.g., such as may be available from video sources 102 of FIGS. 1-3. CVAP 122 may determine such stream selection parameters in step 412 of FIG. 4. Table 2 illustrates the parameters for each entry of a plurality of encoded  video streams. Recommended video streams would be generated that are based on different recommended resolutions, different recommended frame rates, and different recommended “maximum” bit rates; as illustrated in Table 4, for each network connection to a plurality of devices, a maximum bitrate level from a plurality of maximum bitrate levels can be determined given each combination of a resolution and selected frame rate. The concept that determine maximum bit rate based on resolution of the content as the maximum bit-rate of original content may be restricted based on the resolution of the content to be output, and recommend a video stream having recommended resolution and bitrate is well known in the art as also evidenced by Uchiike, US Publication 2008/0069204 and Linzer et al. US Patent 6,005,621; see Uchiike, para. 0047, the maximum bit rate or a maximum playable bit-rate may be considered as a recommended bit-rate and may be restricted based on the resolution of the content; each network connection to respective devices may be associated with a respective recommended resolution and bit-rate; see also Linzer, col. 2, lines 56-63, video server to store a given video bit stream at multiple bit rates. The "optimal" resolution for a compressed video bit stream is the one that yields the best subjective video quality after decompression. This optimal resolution generally decreases with bit rate, such that it is desirable for the video server to compress the different “optimum” bit rate streams at different “optimum” resolutions);  
encode the source video data as the plurality of alternative streams for each maximum bitrate level of the plurality of bitrate levels, wherein each alternative video stream is encoded by using the recommended encoding combination, including the recommended resolution and a recommended sample aspect ratio, to correspond to each maximum bitrate level (Brannon, par. 0049-0052, encoding source video streams, based on the received video stream information and parameters; para’s 0060-0069, as viewing client selects an advertised video stream, the selected video stream may have been encoded and generated based on a recommended resolution, each recommended resolution corresponding to a recommended maximum bitrate, and each encoded video stream having a sample aspect ratio similar to that of the source video; each of the encoded video streams has been generated based at least in part on one or more stream selection parameters. Obviously, an encoder as disclosed can be used to encode the combination using specific selection parameters. A stream selection parameter may be a dynamic parameter (i.e., a parameter subject to change during system operations), and client viewing application may adapt to changing system operating conditions by monitoring one or more of such dynamic stream selection parameters that reflect these changing conditions. Such a dynamic parameter may be based, for example, on one or more characteristics of an available video stream/s 110, based on one or more characteristics of a given viewing system hardware and/or software configuration (e.g., video display component 140 usage, processor or memory usage of viewing client 120, user operations on video client 120, etc.), based on requirements of a particular viewing application, etc. Specific examples of dynamic stream selection parameters include, but are not limited to, attributes (e.g., bitrate, frame rate, resolution, etc.) of video streams 110 currently available from a video source, available current local viewing window resolution of video display component 140 for a given associated video stream 110, current bandwidth load of network 112, etc.; para. 0078, Table 2 illustrates the plurality of encoded video streams having parameters including different recommended resolutions, different recommended frame rates, and different recommended “maximum” bit rates; it is also well-known in the art to encode video stream having parameter values including resolution and default sample aspect ratio, frame rate, and bit rate as evidenced by Kalva, para’s 0033 and 0076, content-aware metadata within the encoded video stream may be provided to the IVMA Authoring module during a reconstruction, decoding, and/or decompression process implemented by the Video Stream Chunks Parser. The reconstructed video content may flow to the preprocessor and/or the Content Adaptive Encoder for re-encoding into another video codec having a different bitrate, a different resolution, default sample aspect ratio, or the like).
Claims 2-18 are also rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brannon, JR. et al. (US Patent Publication 2007/0024706) in view of Ma et al. (US Publication 2013/0097309) and further in view of Kalva et al. (US Publication 2010/0158099) as described below. 
	As to any other arguments not specifically addressed, they are the same as those discussed above.

Response to Amendment
Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.

5.	Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brannon, JR. et al. (US Patent Publication 2007/0024706, hereinafter Brannon) in view of Ma et al. (US Publication 2013/0097309, hereinafter Ma). 
Regarding claim 2, Brannon discloses a method for adaptive bitrate streaming, the method comprising: 
receive multimedia content, where the multimedia content comprises source video data having a primary resolution, a primary display aspect ratio, a primary sample aspect ratio, and a primary frame rate (Brannon, par. 0050 through par. 0055, video streams captured by camera as video source inherently have original resolution, sample aspect ratio, and frame rate which are considered as primary resolution, primary display aspect ratio, and primary frame rate; para. 0065, a default pixel dimension/size is considered as primary sample aspect ratio);
determining a plurality of encoding combinations, wherein  each encoding combination comprises one of a plurality of resolutions and one of a plurality of sample aspect ratios, wherein the resolution and the sample aspect ratio of each encoding combination results in a common display aspect ratio corresponding to the primary display aspect ratio of the source video data (Brannon, para’s 0006-0009, 0034-0035, and 0060-0068, generate video streams having various rates and resolutions; para. 0065, the primary sample aspect ratio can be used as one of a plurality of the plurality of sample aspect ratios, e.g., square and rectangular sample aspect ratios as known in the art; para. 0009, video sources can generate video in one of two basic categories: A) 640H.times.480V with 4/3 display aspect ratio or B) 320H.times.240V with 4/3 display aspect ratio);  
determining a recommended encoding combination from the plurality of encoding combinations, wherein the recommended encoding combination includes a recommended resolution and a recommended sample aspect ratio  to correspond to each maximum bitrate level of a plurality of maximum bitrate levels (Brannon, para’s 0034-0035, a video source component may be configured to produce video streams of multiple different combinations of rates and resolutions (e.g., two or more different combinations of rates and resolutions, three or more different combinations of rates and resolutions, etc.), and a client viewing application may be configured to understand the multi-stream capabilities of the aforementioned video source component. A client viewing application may analyze its own viewing operations and to dynamically select the optimal video stream type/rate based on the results of the analysis. Such an analysis by the viewing client may be based on one or more stream selection parameters including, but not limited to, attributes, (e.g., bitrate, frame rate, resolution, etc.) of video streams available from a video source, local viewing window resolution for the associated video stream, the number of input video streams in combination with the number of active views, computer resource status, e.g., memory availability, compute load, etc., network bandwidth load, resource status of the video source, one or more configured policies regarding viewing operations, combinations thereof, etc.; para. 0065, as described above, the primary sample aspect ratio is one of a plurality of the plurality of sample aspect ratios of the available video streams, e.g., square and rectangular sample aspect ratios as known in the art; para. 0078, Table 2 illustrates exemplary stream selection parameters in the form of characteristics of video streams, e.g., such as may be available from video sources 102 of FIGS. 1-3. CVAP 122 may determine such stream selection parameters in step 412 of FIG. 4. Table 2 illustrates the parameters for each entry of a plurality of encoded  video streams. Recommended video streams would be generated that are based on different recommended resolutions, different recommended frame rates, and different recommended “maximum” bit rates; as illustrated in Table 4, for each network connection to a plurality of devices, a maximum bitrate level from a plurality of maximum bitrate levels can be determined given each combination of a resolution and selected frame rate. The concept that determine maximum bit rate based on resolution of the content as the maximum bit-rate of original content may be restricted based on the resolution of the content to be output, and recommend a video stream having recommended resolution and bitrate is well known in the art as also evidenced by Uchiike, US Publication 2008/0069204 and Linzer et al. US Patent 6,005,621; see Uchiike, para. 0047, the maximum bit rate or a maximum playable bit-rate may be considered as a recommended bit-rate and may be restricted based on the resolution of the content; each network connection to respective devices may be associated with a respective recommended resolution and bit-rate; see also Linzer, col. 2, lines 56-63, video server to store a given video bit stream at multiple bit rates. The "optimal" resolution for a compressed video bit stream is the one that yields the best subjective video quality after decompression. This optimal resolution generally decreases with bit rate, such that it is desirable for the video server to compress the different “optimum” bit rate streams at different “optimum” resolutions);  
encode the source video data as the plurality of alternative streams for each maximum bitrate level of the plurality of bitrate levels, wherein each alternative video stream is encoded by using the recommended encoding combination, including the recommended resolution and a recommended sample aspect ratio, to correspond to each maximum bitrate level (Brannon, par. 0049-0052, encoding source video streams, based on the received video stream information and parameters; para’s 0060-0069, as viewing client selects an advertised video stream, the selected video stream may have been encoded and generated based on a recommended resolution, each recommended resolution corresponding to a recommended maximum bitrate, and each encoded video stream having a sample aspect ratio similar to that of the source video; each of the encoded video streams has been generated based at least in part on one or more stream selection parameters. Obviously, an encoder as disclosed can be used to encode the combination using specific selection parameters. A stream selection parameter may be a dynamic parameter (i.e., a parameter subject to change during system operations), and client viewing application may adapt to changing system operating conditions by monitoring one or more of such dynamic stream selection parameters that reflect these changing conditions. Such a dynamic parameter may be based, for example, on one or more characteristics of an available video stream/s 110, based on one or more characteristics of a given viewing system hardware and/or software configuration (e.g., video display component 140 usage, processor or memory usage of viewing client 120, user operations on video client 120, etc.), based on requirements of a particular viewing application, etc. Specific examples of dynamic stream selection parameters include, but are not limited to, attributes (e.g., bitrate, frame rate, resolution, etc.) of video streams 110 currently available from a video source, available current local viewing window resolution of video display component 140 for a given associated video stream 110, current bandwidth load of network 112, etc.; para. 0078, Table 2 illustrates the plurality of encoded video streams having parameters including different recommended resolutions, different recommended frame rates, and different recommended “maximum” bit rates; it is also well-known in the art to encode video stream having specific parameters including resolution and default sample aspect ratio, frame rate, and bit rate as evidenced by Kalva, US Publication 2010/0158099, para’s 0033 and 0076, content-aware metadata within the encoded video stream may be provided to the IVMA Authoring module during a reconstruction, decoding, and/or decompression process implemented by the Video Stream Chunks Parser. The reconstructed video content may flow to the preprocessor and/or the Content Adaptive Encoder for re-encoding into another video codec having a different bitrate, a different resolution, default sample aspect ratio, or the like);
storing the plurality of alternative video streams on a set of servers; and streaming the multimedia content to a playback device using the plurality of alternative video streams (Brannon, para’s 0070-0075, storing a plurality of alternative video streams on servers, and streaming video to requesting devices).
Brannon does not explicitly disclose but Ma discloses where each maximum bitrate level is associated with an alternative video stream of a plurality of alternative video streams and corresponds to a typical network connection data rate of a plurality of typical network connection data rates (Ma, para’s 0012-0017, 0031, and 0046, video segment with a higher “maximum” bitrate is provided if excess bandwidth exists and the client allows for it with delivery data rate; segment for a lower bitrate is provided if network congestion is detected. Segment bitrate may be provided according to information in the playlist or manifest file. Segment bitrate must also take into accounts the resolution of the video encoded at that bitrate. If the resolution exceeds a maximum resolution as set by the carrier either globally or through the subscription or SLA information, that bitrate must be excluded from selection).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Ma’s features and well-known technique in the art into Brannon’s invention for enhancing user’s viewing experience by selecting for display the highest quality available version of video stream according to network traffic and connection data rates. 

6.	Claims 2, 3, 6-7, 9-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brannon, JR. et al. (US Patent Publication 2007/0024706, hereinafter Brannon) in view of Ma et al. (US Publication 2013/0097309, hereinafter Ma) and further in view of Kalva et al. (US Publication 2010/0158099, hereinafter Kalva). 
Regarding claim 2, Brannon discloses a method for adaptive bitrate streaming, the method comprising: 
receive multimedia content, where the multimedia content comprises source video data having a primary resolution, a primary display aspect ratio, a primary sample aspect ratio, and a primary frame rate (Brannon, par. 0050 through par. 0055, video streams captured by camera as video source inherently have original resolution, sample aspect ratio, and frame rate which are considered as primary resolution, primary display aspect ratio, and primary frame rate; para. 0065, a default pixel dimension/size is considered as primary sample aspect ratio);
determining a plurality of encoding combinations, wherein  each encoding combination comprises one of a plurality of resolutions and one of a plurality of sample aspect ratios, wherein the resolution and the sample aspect ratio of each encoding combination results in a common display aspect ratio corresponding to the primary display aspect ratio of the source video data (Brannon, para’s 0006-0009, 0034-0035, and 0060-0068, generate video streams having various rates and resolutions; para. 0065, the primary sample aspect ratio can be used as one of a plurality of the plurality of sample aspect ratios, e.g., square and rectangular sample aspect ratios as known in the art; para. 0009, video sources can generate video in one of two basic categories: A) 640H.times.480V with 4/3 display aspect ratio or B) 320H.times.240V with 4/3 display aspect ratio);  
determining a recommended encoding combination from the plurality of encoding combinations, wherein the recommended encoding combination includes a recommended resolution and a recommended sample aspect ratio  to correspond to each maximum bitrate level of a plurality of maximum bitrate levels (Brannon, para’s 0034-0035, a video source component may be configured to produce video streams of multiple different combinations of rates and resolutions (e.g., two or more different combinations of rates and resolutions, three or more different combinations of rates and resolutions, etc.), and a client viewing application may be configured to understand the multi-stream capabilities of the aforementioned video source component. A client viewing application may analyze its own viewing operations and to dynamically select the optimal video stream type/rate based on the results of the analysis. Such an analysis by the viewing client may be based on one or more stream selection parameters including, but not limited to, attributes, (e.g., bitrate, frame rate, resolution, etc.) of video streams available from a video source, local viewing window resolution for the associated video stream, the number of input video streams in combination with the number of active views, computer resource status, e.g., memory availability, compute load, etc., network bandwidth load, resource status of the video source, one or more configured policies regarding viewing operations, combinations thereof, etc.; para. 0065, as described above, the primary sample aspect ratio is one of a plurality of the plurality of sample aspect ratios of the available video streams, e.g., square and rectangular sample aspect ratios as known in the art; para. 0078, Table 2 illustrates exemplary stream selection parameters in the form of characteristics of video streams, e.g., such as may be available from video sources 102 of FIGS. 1-3. CVAP 122 may determine such stream selection parameters in step 412 of FIG. 4. Table 2 illustrates the parameters for each entry of a plurality of encoded  video streams. Recommended video streams would be generated that are based on different recommended resolutions, different recommended frame rates, and different recommended “maximum” bit rates; as illustrated in Table 4, for each network connection to a plurality of devices, a maximum bitrate level from a plurality of maximum bitrate levels can be determined given each combination of a resolution and selected frame rate. The concept that determine maximum bit rate based on resolution of the content as the maximum bit-rate of original content may be restricted based on the resolution of the content to be output, and recommend a video stream having recommended resolution and bitrate is well known in the art as also evidenced by Uchiike, US Publication 2008/0069204 and Linzer et al. US Patent 6,005,621, see Uchiike, para. 0047, the maximum bit rate or a maximum playable bit-rate may be considered as a recommended bit-rate and may be restricted based on the resolution of the content; each network connection to respective devices may be associated with a respective recommended resolution and bit-rate; see also Linzer, col. 2, lines 56-63, video server to store a given video bit stream at multiple bit rates. The "optimal" resolution for a compressed video bit stream is the one that yields the best subjective video quality after decompression. This optimal resolution generally decreases with bit rate, such that it is desirable for the video server to compress the different “optimum” bit rate streams at different “optimum” resolutions);
storing the plurality of alternative video streams on a set of servers; and streaming the multimedia content to a playback device using the plurality of alternative video streams (Brannon, para’s 0070-0075, storing a plurality of alternative video streams on servers, and streaming video to requesting devices).   
Brannon discloses, as described above, determining a plurality of recommended encoding combination, wherein a recommended encoding combination includes a recommended resolution and a recommended sample aspect ratio  to correspond to each maximum bitrate level of a plurality of maximum bitrate levels, but does not explicitly disclose:
where each maximum bitrate level is associated with an alternative video stream of a plurality of alternative video streams and corresponds to a typical network connection data rate of a plurality of typical network connection data rates;
encode the source video data as the plurality of alternative streams for each maximum bitrate level of the plurality of bitrate levels, wherein each alternative video stream is encoded by using the recommended encoding combination, including the recommended resolution and a recommended sample aspect ratio, to correspond to each maximum bitrate level.
Ma discloses where each maximum bitrate level is associated with an alternative video stream of a plurality of alternative video streams and corresponds to a typical network connection data rate of a plurality of typical network connection data rates (Ma, para’s 0012-0017, 0031, and 0046, video segment with a higher “maximum” bitrate is provided if excess bandwidth exists and the client allows for it with delivery data rate; segment for a lower bitrate is provided if network congestion is detected. Segment bitrate may be provided according to information in the playlist or manifest file. Segment bitrate must also take into accounts the resolution of the video encoded at that bitrate. If the resolution exceeds a maximum resolution as set by the carrier either globally or through the subscription or SLA information, that bitrate must be excluded from selection).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Ma’s features and well-known technique in the art into Brannon’s invention for enhancing user’s viewing experience by selecting for display the best quality available version of video stream according to network traffic and connection data rates.
Brannon-Ma does not explicitly disclose but Kalva discloses encode the source video data as the plurality of alternative streams for each maximum bitrate level of the plurality of bitrate levels, wherein each alternative video stream is encoded by using a combination of resolution, sample aspect ratio, a bit-rate as the recommended encoding combination, including the recommended resolution and a recommended sample aspect ratio, to correspond to each maximum bitrate level; storing the plurality of alternative video streams on a set of servers (Kalva, para’s 0033 and 0076, content-aware metadata within the encoded video stream may be provided to the IVMA Authoring module 415 (e.g., during a reconstruction, decoding, and/or decompression process implemented by the Video Stream Chunks Parser 480). The reconstructed video content may flow to the preprocessor and/or the Content Adaptive Encoder for re-encoding into another video codec having a different bitrate, a different resolution, or the like).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Kalva’s features into Brannon-Ma’s invention for enhancing user’s playback experience by providing video streams encoded in specific encoding parameters.

Regarding claim 3, Brannon-Ma-Kalva discloses the method of claim 2, wherein each encoding combination further comprises a frame rate, wherein the maximum bitrate for each encoding combination is a maximum bitrate threshold beyond which higher video quality can be achieved using a higher resolution than the resolution at the frame rate of the encoding combination and the recommended bitrate is a maximum predetermined bitrate of a plurality of predetermined bitrates that is not greater than the maximum bitrate threshold (Brannon, par’s 0006-0009 and 0062-0068, a maximum bitrate can be determined given a resolution and selected frame rate; many users configure their conventional cameras/video sources to generate video in one of two basic categories: A) better resolution at lower frame rates, e.g. 640H.times.480V @ 5 fps, or B) lower resolutions at higher frame rates, e.g., 320H.times.240V @ 15 fps; the bitrate associated with the highest resolution stream is the maximum bitrate threshold; the higher resolution can be selected dynamically if bandwidth is available; Ma, para’s 0066-0068, claims 5, 14, and 19, the playlist/manifest is modified to remove bitrates whose video resolution exceed a maximum resolution as set by the global or subscriber policies. In another embodiment, the order of the remaining bitrates is changed so that the lowest, non-audio-only bitrate will be played first by the client. In another embodiment, the order of the remaining bitrates is changed so that the highest bitrate will be played first by the client. In another embodiment, the order of the remaining bitrates is changed so that the highest bitrate which falls below the current bandwidth estimate will be played first by the client; para. 0020, the dynamic rate adaptation algorithm verifies that the resolution of the selected bitrate video does not exceed subscription resolution limits).
The motivation and obviousness arguments are the same as claim 2.

Regarding claim 6, Brannon-Ma-Kalva discloses the method of claim 3, wherein the maximum bitrate threshold for each encoding combination is determined irrespective of the content of the video (Brannon, par. 0006 through par. 0009, a maximum bitrate can be determined given a resolution and selected frame rate, and obviously no restriction on the content of the video is applied when determining the maximum bitrate).

Regarding claim 7, Brannon-Ma-Kalva discloses the method of claim 3, wherein the plurality of predetermined bitrates corresponds to maximum effective data rates of network connections of playback devices (Brannon, par’s 0006, 0007, bitrate can range between a high value and a low value that corresponds to level of video compression and quality of the received video; to enable the viewing client to simultaneously watch multiple video sources using conventional video streaming technology, it is possible to reduce the resolution, i.e., horizontal & vertical dimensions, of the video images, reduce the frame rate of the video stream, and/or to increase the compression factor used to compress the video stream into a lower bitrate to alleviate network band width/data rate; par. 0034, a video can be encoded with the optimal video stream type/rate, including optimal bitrate based on network bandwidth or data rates; the system can obviously provide a plurality of predetermined bitrates that corresponds to maximum effective data rates of network connections of playback devices).

Regarding claim 9, Brannon-Ma-Kalva discloses the method of claim 2, wherein different alternative video streams encode the source video data at different frame rates (Brannon, par. 0009, encoding each stream at different frame rate).

Regarding claim 10, Brannon-Ma-Kalva discloses the method of claim 2, wherein the plurality of predetermined bitrates correspond to a predetermined network connection maximum data rate typically experienced by a set of playback devices that use a particular technology and Internet Service Provider to connect to the Internet (Brannon, par. 0034, a video can be encoded with the optimal video stream type/rate, including optimal bitrate based on network bandwidth with maximum data rates; encoding data stream bitrate corresponding to data rate typically experienced by a set of playback devices that use a particular technology and Internet Service Provider to connect to the Internet is well known in the art).

Regarding claim 11, this claim comprises limitations substantially the same as claim 2; therefore, it is rejected for the same reasons set forth.

Regarding claim 12, this claim comprises limitations substantially the same as claim 2; therefore, it is rejected for the same reasons set forth wherein the first sample aspect ratio is equal to the primary sample aspect ratio (Brannon, para. 0065, a default primary sample aspect ratio can be the same as the first sample aspect ratio).

Regarding claim 13, Brannon-Ma-Kalva discloses the method of claim 2 further comprising:
generating a top-level index that describes the plurality of alternative video streams; and storing the generated top-level index on the set of servers, wherein streaming the source content comprises:
providing the top level index to the playback device; receiving a request for the multimedia content from one of the plurality of alternative video streams from the playback device; and providing the requested content to the playback device (Brannon, par. 0060 and 0068, obtaining attributes and parameters of a video stream, i.e., encoding profile, includes bitrate parameters that represent maximum bitrate based on network bandwidth/maximum data rate; para’s 0070-0075, storing a plurality of alternative video streams on servers, and streaming video to requesting devices).

Regarding claim 14 Brannon-Ma-Kalva discloses the method of claim 13, wherein the top-level index is dynamically generated in response to the request for the multimedia content (Brannon, para’s 0060, 0068, 0070-0075, storing a plurality of alternative video streams on servers, and dynamically streaming video to requesting devices is well known in the art).

Regarding claim 15, Brannon-Ma-Kalva discloses the method of claim 13, wherein the received request uses the HTTP protocol (Brannon, para’s 0085 and 0102, request media via HTTP is well known in the art).

Regarding claim 16, Brannon-Ma-Kalva discloses the method of claim 2, wherein:
encoding the source video data comprises analyzing a quality of the encoded source video data; and when the quality of the encoded source video does not meet a threshold value: modifying the recommended encoding combination; and re-encoding the source video data using the modified recommended encoding combination (Brannon, para’s 0070-0075, storing a plurality of alternative video streams on servers, and streaming video to requesting devices; by providing alternative video streams encoded at different quality levels and/or according to varying network condition, the system can perform analyzing a quality of the encoded source video data, and when the quality of the encoded source video does not meet a threshold value, modifying the recommended encoding combination, and re-encoding the source video data using the modified recommended encoding combination).

Regarding claim 17, Brannon-Ma-Kalva discloses the method of claim 16, wherein the threshold value is a quality of the source video content at a maximum frame rate (Brannon, par. 0009, encoding each stream at varying frame rate including a maximum frame rate).

7.	Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brannon-Ma-Kalva, as applied to claim 3 above, in view of Imamura et al. (US Publication 2008/0253454, hereinafter Imamura). 
Regarding claim 4, Brannon-Ma-Kalva discloses the method of claim 3. 
Brannon-Ma-Kalva discloses determining the maximum bitrate threshold based upon the resolution and frame rate for the encoding combination (see Brannon, par. 0062, the resolution and frame rate are determined and selected when the maximum bitrate stream is selected), but does not explicitly disclose determining the maximum bitrate threshold using an adjusted number of macroblocks per second determined based upon the resolution and frame rate.
Imamura discloses determining the maximum bitrate threshold using an adjusted number of macroblocks per second determined based upon the resolution and frame rate (Imamura, par. 0054, adjusting the bit rate to a maximum bit rate based on the number of macroblocks per unit time). 
Accordingly, the combination of Brannon-Ma-Kalva and Imamura disclose determining the maximum bitrate threshold using an adjusted number of macroblocks per second determined based upon the resolution and frame rate for an encoding combination. It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Imamura's feature into Brannon-Ma-Kalva's system because doing so would enhance user’s viewing experience by providing the best possible encoding format.

Regarding claim 5, Brannon-Ma-Kalva-Imamura discloses the method of claim 4, wherein the adjusted number of macroblocks per second is adjusted based on an adjustment factor computed for each frame rate of a plurality of frame rates (Brannon, par’s 0006, 0007, bitrate can range between a high value and a low value that corresponds to level of video compression and quality of the received video; to enable the viewing client to simultaneously watch multiple video sources using conventional video streaming technology, it is possible to reduce the resolution, i.e., horizontal & vertical dimensions, of the video images, reduce the frame rate of the video stream, and/or to increase the compression factor used to compress the video stream into a lower bitrate to alleviate network band width/data rate; par. 0034, a video can be encoded with the optimal video stream type/rate, including optimal bitrate based on network bandwidth or data rates; the system can obviously provide a plurality of predetermined bitrates that corresponds to maximum effective data rates of network connections of playback devices).

8.	Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brannon-Ma-Kalva, as applied to claim 2 above, in view of Shen et al. (US Publication 2006/0039481) (hereinafter Shen). 
Regarding claim 8, Brannon-Ma-Kalva discloses the method of claim 2.  
Brannon-Ma-Kalva does not explicitly disclose wherein the playback device can transition between the plurality of alternative streams without the need to resample the alternative streams or add padding rows and columns to the decoded video to fit to a display resolution of the display of the playback device.
Shen discloses wherein the playback device can transition between the plurality of alternative streams without the need to resample the alternative streams or add padding rows and columns to the decoded video to fit to a display resolution of the display of the playback device (Shen, par. 0017, scaling each pixel of a video by modifying a video frame to change relationship between the number of pixels of a display device and the number of pixels of a video frame, according to an algorithm, using all or a subset of the pixels of the video; further, a playback unit can scale each pixel of a video by modifying a video frame to change relationship between the number of pixels of a display device and the number of pixels of a video frame using all or a subset of the pixels of the video. Therefore, there is no need to resample the alternative streams or add padding rows and columns to the decoded video to fit to a display resolution). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Shen's feature into Brannon-Ma-Kalva's system for enhancing user’s viewing experience.

9.	Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brannon-Ma-Kalva, as applied to claim 2 above, in view of McInnis et al. (US Publication 2011/0280307, hereinafter McInnis). 
Regarding claim 18, Brannon-Ma-Kalva discloses the method of claim 2.  
Brannon-Ma-Kalva does not explicitly disclose but McInnis discloses wherein each pixel of the encoded source video data of a given alternative video stream is scaled based on the resolution and the sample aspect ratio of the encoding combination of the given alternative video stream to an integer number of pixels on a display of a playback device (McInnis, para. 0020, video processing device 102 may be operable to utilize a plurality of scaling factors to produce different bit rates in the plurality of video bit streams by varying a number of pixels per frame in different versions of the same video sample, i.e., different resolution; similarly the shape of the pixels, sample aspect ratios, can be altered, i.e. between square to non-square as known in the art to provide different display aspect ratios, see Brannon, para. 0065 above; McInnis, para. 0053, for a 1920.times.1080, high definition video frame size, the number of bits per pixel may range from approximately 15 to 2.  At approximately 3 or 4 bits per pixel, artifacts may be perceived by a viewer.  Rather than lowering the bits per pixel, the compressor 306 may first scale frame size, for example, to 1280.times.720 or to 960.times.540. This scaling may enable the compressor 306 to utilize a greater number of bits per pixel; similarly, by using various sets of resolutions, this scaling may also enable each pixel of encoded video is scaled to an integer number of pixels on a display of the playback device; see also Shen et al., US Publication 2006/0039481, para. 0017, as disclosed above).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate McInnis’s features into Brannon-Ma-Kalva’s invention for enhancing user’s viewing experience by providing the best display option for user’s display device.

Consideration of Reference/Prior Art
10.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/Primary Examiner, Art Unit 2484